NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA                        No.    17-10131

                Plaintiff-Appellee,             D.C. No. 4:09-cr-00829-RCC

 v.
                                                MEMORANDUM*
MICHEL MARTINEZ,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Raner C. Collins, Chief Judge, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Michel Martinez appeals the district court’s order denying his motion for a

sentence reduction under 18 U.S.C. § 3582(c)(2). We have jurisdiction under 28

U.S.C. § 1291, and we vacate the court’s order and remand for further proceedings.

      There was no dispute in the district court that, because Amendment 782


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
lowered Martinez’s Guidelines range, he was statutorily eligible for a sentence

reduction. The court declined to grant a reduction, however, “[a]fter reviewing the

facts of this case.” It provided no further explanation. Martinez contends that this

explanation was inadequate. We agree that greater elaboration was required. See

United States v. Trujillo, 713 F.3d 1003, 1009-1011 (9th Cir. 2013).

      VACATED and REMANDED.




                                         2                                    17-10131